Deen, Presiding Judge.
Appellant’s motion to intervene in a pending proceeding was originally granted below. Subsequently, upon reconsideration, the tried court vacated its order and denied appellant’s motion. This appeal follows.
“Since there has been no express determination of no just reason *892for delay or direction that the order is final, providing for immediate appeal, or the issuance of a certificate as provided for by [Code § 6-701 (a) (2)], the appeal in this case is premature.” American Mutual Liability Ins. Co. v. Moore, 120 Ga. App. 624, 625 (171 SE2d 751) (1969). The appeal must, therefore, be dismissed. Henderson v. Atlanta Transit System, 233 Ga. 82 (210 SE2d 4) (1974).
Submitted November 6, 1980
Decided January 6, 1981.
John E. Talmadge, Barry S. Mittenthal, for appellants.
Stanley R. Lawson, Kenneth R. Keene, for appellee.

Appeal dismissed.


Birdsong and Sognier, JJ., concur.